        Case 1:20-cv-01630-JEB Document 12-2 Filed 06/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


WHITMAN-WALKER CLINIC, INC., et al.,

                       Plaintiffs,

               v.                                  Case No. 1:20-cv-01630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                       Defendants.


                                     [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Motion for Admission Pro Hac Vice of Laura J.

Edelstein, it is hereby ORDERED that the Motion is GRANTED. Laura J. Edelstein is admitted

pro hac vice and may appear on behalf of plaintiffs in the above-captioned case.



Dated: __________________________                   ___________________________
                                                    United States District Judge
